Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to submission of application on 7/14/2020.
Claims 1-20 are presented for examination.
Priority
Applicant’s claim for the benefit of a prior-filed Chinese application CN201810351170.2 filed on 4/18/2018 and PCT application PCT/CN2019/080488 filed on 3/29/2019 is acknowledged and admitted.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/14/2020 and 9/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The Drawings filed on 7/14/2020 are acceptable for examination purposes.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. In essence, one reading the title would not understand what was novel or invented. This may result in slightly longer titles but the loss in brevity of the title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. MPEP 606.01. Applicant may choose to postpone title amendments until allowance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dascola et al (US 9880735 B2 thereafter "Dascola").
As to claim 1, Dascola discloses a method for page displaying, comprising: displaying a user configuration interface, wherein the user configuration interface comprises a first area and a second area, and [Figs 6B-D shows a control user interface 608 (first area) [See Col 67, Ln 47-58]. Fig 6F shows modification option menu 648 (second area) [See Col 68, Ln 60-67]]
wherein on the first area a plurality of selectable operation modes are displayed;  [Fig 6B shows the settings include airplane mode 612, Wi-Fi 614, and Bluetooth 616 (selectable operation modes) which can be selected [See Col 67, Ln 47-55, Table 1]. A skilled artisan would understand that the above settings enable specific modes for the device (operation modes)]

displaying information associated with the at least one target operation mode on the second area [Fig 6F shows that in response to the input, Wi-Fi options 650-658 (information) are shown in menu 648 (second area) [See Col 68, Ln 60-67]].
As to claim 2, Dascola discloses the method of claim 1, wherein displaying the user configuration interface comprises: displaying the plurality of selectable operation modes on the first area and [Dascola, Fig 6B shows the settings include airplane mode 612, Wi-Fi 614, and Bluetooth 616 (selectable operation modes) which can be selected [See Col 67, Ln 47-55, Table 1]]
introduction information associated with the plurality of selectable operation modes on the second area [Dascola, Fig 6F shows that the option menu 648 (second area) includes the label "Wi-Fi" (introduction information) at the top. A skilled artisan would understand that this functions to allow the user to recognize the context for the displayed options 650-658, and thus is "introduction information"].
As to claim 3, Dascola discloses the method of claim 1, wherein the first area surrounds the second area [Dascola, Fig 6F shows that the control user interface 608 (first area) surrounds the menu 648 (second area) within the interface].
As to claim 4, Dascola discloses the method of claim 1, wherein determining the at least one target operation mode comprises: determining, in response to the selection 
wherein the number of the at least one target operation mode equals a preset number [Dascola, Figs 6A-B show a contact is moved along path 604 to display the control user interface 608 (first area) [See Col 67, Ln 30-46]. Since the user does not select the number of controls to display, a skilled artisan would understand that they are a preset number].
[Examiner's note: The limitation "comprises at least one of detailed introduction information of the at least one target operation mode, detailed configuration information of the at least one target operation mode, or authority selection information of the at least one target operation mode" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "detailed configuration information of the at least one target operation mode" teaches the entire limitation]
As to claim 5, Dascola discloses the method of claim 1, wherein the information associated with the at least one target operation mode comprises at least one of …detailed configuration information of the at least one target operation mode, … [Dascola, Fig 6F shows that in response to the input, options 650-658 are shown in menu 648 [See Col 68, Ln 60-67]. The options include additional configuration options 
As to claim 14, Dascola discloses the method of claim 1, further comprising: highlighting the at least one target operation mode among the plurality of selectable operation modes [Dascola, Fig 6E shows that upon selection, the display except for Wi-Fi control 614 is blurred or shaded [See Col 68, Ln 46-59]. A skilled artisan would understand that this highlights Wi-Fi control 614 (one target operation mode)].
[Examiner's note: The limitation "at least one of: checking the at least one target operation mode among the plurality of selectable operation modes; darkening the at least one target operation mode among the plurality of selectable operation modes; or hiding operation modes other than the at least one target operation mode among the plurality of selectable operation modes" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "hiding operation modes other than the at least one target operation mode among the plurality of selectable operation modes" teaches the entire limitation]
As to claim 15, Dascola discloses the method of claim 14, wherein highlighting the at least one target operation mode among the plurality of selectable operation modes comprises at least one of: … hiding operation modes other than the at least one target operation mode among the plurality of selectable operation modes [Dascola, Fig 6E shows that upon selection, the display except for Wi-Fi control 614 is blurred or shaded [See Col 68, Ln 46-59]. The blurring/shading increases as the intensity 
As to claim 16, Dascola discloses a terminal comprising: a processor; and a memory configured to store one or more programs; the one or more programs, when executed, being operable with the processor to: [Device 100 includes memory 102 and CPU 120 (processor) which performs the instructions stored in memory 102 [See Col 15, Ln 41-49 and Col 16, Ln 42-49]]
display a user configuration interface, wherein the user configuration interface comprises a first area and a second area, and [Figs 6B-D shows a control user interface 608 (first area) [See Col 67, Ln 47-58]. Fig 6F shows modification option menu 648 (second area) [See Col 68, Ln 60-67]]
wherein on the first area a plurality of selectable operation modes are displayed; [Fig 6B shows the settings include airplane mode 612, Wi-Fi 614, and Bluetooth 616 (selectable operation modes) which can be selected [See Col 67, Ln 47-55, Table 1]. A skilled artisan would understand that the above settings enable specific modes for the device (operation modes)]
receive a selection operation on the first area, and determine at least one target operation mode from the plurality of selectable operation modes in response to the selection operation; and [Fig 6E-F shows that the user selects the Wi-Fi control 614 (one target operation mode) using a touch input above intensity threshold ITL (selection operation) [See Col 68, Ln 45-63]]

As to claim 18, Dascola discloses the terminal of claim 16, wherein the one or more programs operable with the processor to display the user configuration interface is operable with the processor to display the plurality of selectable operation modes on the first area and [Dascola, Fig 6B shows the settings include airplane mode 612, Wi-Fi 614, and Bluetooth 616 (selectable operation modes) which can be selected [See Col 67, Ln 47-55, Table 1]]
introduction information associated with the plurality of selectable operation modes on the second area [Fig 6F shows that the option menu 648 (second area) includes the label "Wi-Fi" (introduction information) at the top. A skilled artisan would understand that this functions to allow the user to recognize the context for the displayed options 650-658, and thus is "introduction information"].
[Examiner's note: The limitation "comprises at least one of: detailed introduction information of the at least one target operation mode, detailed configuration information of the at least one target operation mode, or authority selection information of the at least one target operation mode" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "detailed configuration information of the at least one target operation mode" teaches the entire limitation]
As to claim 19, Dascola discloses the terminal of claim 16, wherein the information associated with the at least one target operation mode comprises at least one of: … detailed configuration information of the at least one target operation mode … [Dascola, Fig 6F shows that in response to the input, options 650-658 are shown in menu 648 [See Col 68, Ln 60-67]. The options include additional configuration options (detailed configuration information) for the Wi-Fi setting, e.g. "Disconnect from HomeNetwork", "Turn off for 1 hour" [See Col 68, Ln 60-67]].
As to claim 20, Dascola discloses a terminal comprising: a processor; and a memory configured to store one or more programs; the one or more programs, when executed, being operable with the processor to: [Device 100 includes memory 102 and CPU 120 (processor) which performs the instructions stored in memory 102 [See Col 15, Ln 41-49 and Col 16, Ln 42-49]]
display, in response to user input, a plurality of selectable operation modes on the terminal; [Figs 6B-D shows a control user interface 608 [See Col 67, Ln 47-58]. Figs 6A-B show a contact is moved along path 604 (user input) to display the control user interface 608 which includes airplane mode 612, Wi-Fi 614, and Bluetooth 616 (selectable operation modes) [See Col 67, Ln 30-55, Table 1]. A skilled artisan would understand that the above settings enable specific modes for the device (operation modes)]
select, in response to an operation on the terminal, at least one of the plurality of selectable operation modes as at least one target operation mode; [Fig 6E-F shows that the user selects the Wi-Fi control 614 (one target operation mode) using a touch input above intensity threshold ITL (operation on the terminal) [See Col 68, Ln 45-63]]
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 12-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dascola et al (US 9880735 B2 thereafter "Dascola"), in view of Cameron Summerson - "How to Change the Size of Text, Icons, and More in Android Nougat" (thereafter "Summerson") with publication date 9/02/2016, in view of Yang et al (US 20150339524 A1 thereafter "Yang").
As to claim 6, Dascola does not disclose "wherein the plurality of selectable operation modes comprise at least two of: large area pressing, continuous long pressing, two-fingers long pressing, or after copying."

Summerson discloses a setting option "display size" [See Pg 2, ¶-2 and Pg 3, Fig 1]. The display size option is used for enlarging displayed icons and other content (large area pressing) [See Pg 3, ¶-1-2 and Pg 1, ¶-2]. A skilled artisan would understand that as the size of the icon or content is increased, so is the area for selecting it (area pressing).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dascola's menu and submenu interface to incorporate the teachings of Summerson's display size menu and submenu.
Motivation to do so would be to enable users with limited vision to better see the icons and other content, as taught by Summerson [See Pg 1, ¶-2].
However, Dascola, and Summerson do not teach "continuous long pressing, two-fingers long pressing, or after copying."
On the other hand, Yang does teach "continuous long pressing".
Yang discloses that a lasso tool 1800 may be displayed and selected, as shown in Figs 16-18 [See ¶-195-197]. The lasso tool selected may be that of a free curve 1720 input (continuous long pressing), as shown in Fig 17 [See ¶-193, 196]. The selection may be used to perform optical character recognition (OCR), as shown in Figs 47A-B [See ¶-404-408].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dascola's menu and submenu 
Motivation to do so would be because it is the combining of prior art elements according to known methods to yield predictable results. A skilled artisan would have expected to yield the predictable result of allowing the user to OCR partial regions of the display, as taught by Yang [See ¶-402], and thus easily obtain the text form of the content. 
 As to claim 7, Dascola, Summerson, and Yang disclose the method of claim 6, wherein when the large area pressing is determined as the target operation mode, [Summerson, a setting option "display size" is selected by the user [See Pg 2, ¶-2 and Pg 3, Fig 1]. The display size option is used for enlarging displayed icons and other content (large area pressing) [See Pg 3, ¶-1-2 and Pg 1, ¶-2]. A skilled artisan would understand that as the size of the icon or content is increased, so is the area for selecting it (area pressing)]
displaying the information associated with the target operation mode on the second area comprises: [Dascola, Fig 6F shows that in response to the input, options 650-658 (information) are shown in menu 648 (second area) [See Col 68, Ln 60-67]]
displaying a pressing area adjusting widget and a pressing area testing widget on the second area; and [Summerson, When the display size menu is selected, a Display Size slider (pressing area adjusting widget) and Preview window with icons (pressing area testing widget) are shown on Pg 3, Fig 2 [See Pg 3, ¶-1]]
receiving a sliding operation on the pressing area adjusting widget, and adjusting an area of an image displayed on the pressing area testing widget in response to the 
Dascola, Summerson, and Yang do not explicitly teach "a sliding operation". 
However, Summerson does teach that swiping input may be received and that the size is adjusted by a slider [See Pg 3, ¶-1]. It would have been obvious to modify the interface to receive a sliding operation on the slider to adjust the display size of elements.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of a sliding input on a slider would have predictably resulted in allowing the user to intuitively adjust the size.
[Examiner's note: The limitation "enabling or disabling" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "enabling" teaches the entire limitation]
As to claim 8, Dascola, Summerson, and Yang disclose the method of claim 7, further comprising: displaying an image-text recognition selecting widget on the second area, wherein the image-text recognition selecting widget is configured for enabling or disabling an image recognition function in response to user selection [Yang, The selection may be used to perform optical character recognition (OCR), as shown in Figs 47A-B [See ¶-404-408]. A control panel 4720 (second area) is used to show an OCR button 4730 (image-text recognition selecting widget) [See ¶-404-406]. The button 4730 is used to perform (enabling) the optical character recognition function (image 
As to claim 12, Dascola, Summerson, and Yang disclose the method of claim 7, wherein on the pressing area testing widget text is displayed, and the image overlies the text [Summerson, A Preview window with icons (pressing area testing widget) and icon labels (text) are shown on Pg 3, Fig 2. The icons are displayed above the icon labels (overlies the text) [See Pg 3, Fig 2]].
[Examiner's note: The limitation "continuous long pressing, the two-fingers long pressing, or the after copying" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "continuous long pressing" teaches the entire limitation]
As to claim 13, Dascola, Summerson, and Yang disclose the method of claim 6, wherein when the continuous long pressing, … is determined as the target operation mode, [Yang,  a lasso tool 1800 may be displayed and selected, as shown in Figs 16-18 [See ¶-195-197]. The lasso tool selected may be that of a free curve 1720 input (continuous long pressing), as shown in Fig 17 [See ¶-193, 196]. ]
displaying the information associated with the target operation mode on the second area comprises: displaying an image-text recognition selecting widget on the second area, wherein the image-text recognition selecting widget is configured for enabling or disabling an image recognition function in response to user selection [Yang, The selection may be used to perform optical character recognition (OCR), as shown in Figs 47A-B [See ¶-404-408]. A control panel 4720 (second area) is used to show an 
As to claim 17, Dascola does not disclose "wherein the plurality of selectable operation modes comprise at least two of: large area pressing, continuous long pressing, two-fingers long pressing, or after copying."
On the other hand, Summerson does teach "wherein the plurality of selectable operation modes comprise …: large area pressing…".
Summerson discloses a setting option "display size" [See Pg 2, ¶-2 and Pg 3, Fig 1]. The display size option is used for enlarging displayed icons and other content (large area pressing) [See Pg 3, ¶-1-2 and Pg 1, ¶-2]. A skilled artisan would understand that as the size of the icon or content is increased, so is the area for selecting it (area pressing).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dascola's menu and submenu interface to incorporate the teachings of Summerson's display size menu and submenu.
Motivation to do so would be to enable users with limited vision to better see the icons and other content, as taught by Summerson [See Pg 1, ¶-2].
However, Dascola, and Summerson do not teach "continuous long pressing, two-fingers long pressing, or after copying."
On the other hand, Yang does teach "continuous long pressing".
Yang discloses that a lasso tool 1800 may be displayed and selected, as shown in Figs 16-18 [See ¶-195-197]. The lasso tool selected may be that of a free curve 1720 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dascola's menu and submenu interface and Summerson's display size menu and submenu to incorporate the teachings of Yang's lasso and OCR menus.
Motivation to do so would be because it is the combining of prior art elements according to known methods to yield predictable results. A skilled artisan would have expected to yield the predictable result of allowing the user to OCR partial regions of the display, as taught by Yang [See ¶-402], and thus easily obtain the text form of the content. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dascola et al (US 9880735 B2 thereafter "Dascola"), in view of Cameron Summerson - "How to Change the Size of Text, Icons, and More in Android Nougat" (thereafter "Summerson") with publication date 9/02/2016, in view of Yang et al (US 20150339524 A1 thereafter "Yang"), in view of Hertzfeld et al (US 20020076109 A1 thereafter "Hertzfeld ").
As to claim 9, Dascola, Summerson, and Yang do not disclose "wherein the image-text recognition selecting widget is switched on by default."
On the other hand, Hertzfeld does teach "wherein the image-text recognition selecting widget is switched on by default."

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dascola's menu and submenu interface, Summerson's display size menu and submenu, and Yang's lasso and OCR menus to incorporate the teachings of Hertzfeld's default settings.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Hertzfeld's default setting would have predictably resulted in automatically recognizing text that appears on the device, as taught by Hertzfeld [See ¶-40].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dascola et al (US 9880735 B2 thereafter "Dascola"), in view of Cameron Summerson - "How to Change the Size of Text, Icons, and More in Android Nougat" (thereafter "Summerson") with publication date 9/02/2016, in view of Yang et al (US 20150339524 A1 thereafter "Yang"), in view of Boyd (US 20170168782 A1).
As to claim 10, Dascola, Summerson, and Yang disclose the method of claim 7, further comprising: … adjusting the area of the image displayed on the pressing area testing widget: … [Summerson, The user can adjust the size of the icons and other elements (area of an image) via a plus or minus button selection (operation) [See Pg 3, ¶-2]].
after adjusting … : determining whether the area of the image is smaller than a preset image area; and displaying prompt information on the second area in response to determining that the area of the image is smaller than the preset image area." (Emphasis added.)
On the other hand, Boyd does teach "displaying prompt information on the second area in response to determining that the area of the image is smaller…".
Boyd discloses that alerts (prompt information) are provided for any buttons (image) that would be too small to be functional on a small screen [See ¶-225].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dascola's menu and submenu interface, Summerson's display size menu and submenu, and Yang's lasso and OCR menus to incorporate the teachings of Boyd's button size alerts.
Motivation to do so would be because a consistent, logical, and easy view methodology is desirable and needs to be compatible across devices, as taught by Boyd [See ¶-20].
Dascola, Summerson, Yang, and Boyd do not teach "after adjusting …: determining whether the area of the image is smaller than a preset image area; and displaying prompt information on the second area in response to determining that the area of the image is smaller than the preset image area." (Emphasis added.)
It would have been obvious in view of Boyd's teachings to compare the size of the button (area of the image) to a preset button size (preset image area) in order to 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Boyd's button size alerts to incorporate a preset button size comparison.
Motivation to do so would be because it is the combining of prior art elements according to known methods to yield predictable results. A skilled artisan would have expected to yield the predictable result of providing a consistent view methodology, as taught by Boyd [See ¶-20].
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dascola et al (US 9880735 B2 thereafter "Dascola"), in view of Cameron Summerson - "How to Change the Size of Text, Icons, and More in Android Nougat" (thereafter "Summerson") with publication date 9/02/2016, in view of Yang et al (US 20150339524 A1 thereafter "Yang"), in view of Boyd (US 20170168782 A1), in view of Yoon et al (US 20160092047 A1 thereafter "Yoon").
[Examiner's note: The limitation "at least one of voice prompt information or vibration prompt information" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "voice prompt information" teaches the entire limitation]
As to claim 11, Dascola, Summerson, Yang, and Boyd disclose the method of claim 10, further comprising: outputting … prompt information… in response to determining that the area of the image is smaller than the preset image area [Boyd, alerts (prompt information) are provided for any buttons (image) that would be too small 
However, Dascola, Summerson, Yang, and Boyd do not teach "outputting at least one of voice prompt information or vibration prompt information…"
On the other hand, Yoon does teach "outputting at least one of voice prompt information…".
Yoon discloses that when a prompt regarding an area size being too small is output, a voice message (voice prompt information) for the same message is also output [See ¶-69].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dascola's menu and submenu interface, Summerson's display size menu and submenu, Yang's lasso and OCR menus, and Boyd's button size alerts to incorporate the teachings of Yoon's voice prompt.
Motivation to do so would be to providing various types of feedback, as taught by Yoon [See ¶-69]. Additional motivation to do so would be because it is the combining of prior art elements according to known methods to yield predictable results. A skilled artisan would have expected to yield the predictable result of providing accessible alerts to users that are visually impaired. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Mon – Fri: 9:00am – 6:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ROBERTO BORJA/           Examiner, Art Unit 2173